Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The amendment filed 5/3/2022 that cancelled claims 1-2, 6, 13-14, added claims 22-24, and amended claims 3-5, 7-12, 15-17, 19-21, is acknowledged.
	Claims 3-5, 7-12, 15-24 are pending.  
REJECTIONS WITHDRAWN
Claim Rejections - 35 USC § 112
Applicant’s amendment to claims 3 and 21, wherein “withaferin somnia” was deleted, is sufficient to overcome this rejection. 
Applicant’s amended to claim 16, wherein the phrase “kachnar (bauhinia tormentosa) bark extract” was replaced with “bauhinia tormentosa,” is sufficient to overcome this rejection.
Claim Rejections - 35 USC § 103
The previous 103 rejections are withdrawn in light of Applicant’s amendment that a) limits independent claim 21 to a method of treatment of papillary carcinoma of the thyroid, b) deletes “kachanar bark extract” and adds “bauhinia tormentosa” to claim 16 and c) adds claims 22-24.  

OBJECTIONS MAINTAINED
Priority
	The instant application is a 371 of PCT/US18/57454 filed on 10/25/2018, which claims priority to US provisional application 62/577,284 filed on 10/26/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/577,284, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
1) Provisional application ‘284 recites administering 1200mg of Ashwagandha extract per day (paragraph 52).  This recitation does not provide support for instant claims 5 and 21, wherein the extract dose is “about 500mg to about 2000mg or from about 600mg to about 1800mg or from about 800mg to about 1600mg” in instant claim 5 and about 500mg to about 2000mg in instant claim 21.
2) Provisional application ‘284 recites administering a dosage of 3000mg of an immune booster per day (paragraph 51).  This recitation does not provide support for instant claims 9, 10 and 21, wherein the immune promoting agent is administered at a dose of “about 30 to about 40 times the recommended daily amount for the agent” in claims 9 and 21, and “at least 2000mg per day” in claim 10.
3) Provisional application ‘284 recites administering the digestive enzymes in a dose of 360,000 SPUs per day (paragraph 53).  This recitation does not provide support for instant claim 12 and 21, wherein the digestive enzyme dose is “from about 300,00 to about 400,000 active unites or from about 310,000 to about 390,000 active units” in instant claim 12 and “about 300,000 to about 400,000 active units” in instant claim 21.
4) Provisional application ‘284 fails to recite a method wherein the subject in need thereof is unresponsive to chemotherapy or radiation therapy and/or the subject is ineligible for surgery and resection of the cancer or the malignancy, as recited in instant claim 19.
5) Provisional application ‘284 fails to recite a method of treating comprising a subject wherein the taurine intake is less than 60, 70, 80, 100, 150, 200, 250, 300, 350, 400, 450 or 500 mg per day, as recited in instant claim 20.
Thus, instant claims 5, 9, 10, 12, 19, 20 and 21 are afforded the earliest effective filing date which provides support for the claim limitations, PCT/US18/57454, filed on 10/25/2018.  Instant claims 1, 3-4, 6-8, 11, and 13-18 find support in U.S. provisional application 62,577,284 and is therefore afforded an effective filing date of 10/26/2017.


NEW REJECTIONS
As stated above, the previous 103 rejections, as written, are withdrawn.  However, the below rejections use the same references in the same combinations.  The addition of Kannan (PTO-892) addresses “bauhinia tormentosa” recited in amended claim 16, the addition of Luettig (PTO-892), UCSF (PTO-892) and Wikipedia (PTO-892) address the limitations of newly added claim 22.  
The below new grounds of rejection are necessitated by the amendment filed on 05/03/2022.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 7-12, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4868403 to Wadhwa (PTO-892) in view of Tiwari (PTO-892), Klimant (PTO-892), and of Cohen (PTO-892).
Wadhwa JP ‘403 teaches the inhibition of tumor cells by the leaf extract of Ashwaghanda (0001).  Specifically, the extract has a selective growth inhibitory action on tumor cells, has a selective p53 activating action, has telomerase inhibitory action and has anti-aging action on tumor cells (0014).  Arrest of cell division or apoptosis is a mechanism that suppresses the growth of cells having a genetic abnormality that causes carcinogenesis and suppresses the development of cancer (0036).  The composition is cytotoxic.
Withaferin A, a withanolide, is taught as an active ingredient compound of the extract (0004).  Compositions comprising Ashwaghanda leaf extract can be used for the treatment or prevention of tumors (0021 and 0022).  The composition can further contain vitamin C and antioxidants (0035). 
 The Ashwagandha leaf extract is administered in 1-1000mg and can be changed individually according to the age, weight, symptoms, administration route, administration period, course of treatment, etc. (0035).  
The composition can also be administered in combination with other anti-tumor agents and treatments.  When the disease is a tumor, the composition can be used as a composition having few side effects without acting on normal cells for the purpose of suppressing the growth of tumor cells (0036).  
	Example 3 depicts a method of treating osteosarcoma and breast cancer with the extract (0043-0045).
	While Wadhwa ‘403 teaches a method of treating cancer/inhibition of tumor cells by administering a composition comprising an extract of  Ashwaghanda that comprises withaferin A, and Vitamin C, it differs from that of the instantly claimed invention in that it does not expressly teach papillary carcinoma of the thyroid, a digestive enzyme or the specific dosage of Vitamin C.
Tiwari teaches serratiopeptidase as a broad-spectrum and effective, non-NSAID, anti-inflammatory drug (abstract) with minimal side effects and complications.  Modern research has revealed that inflammation plays a critical role in promoting cancer, in particular, the tumorigenesis, and a process of tumor formation (page 210).  Inflammation leads to the production of active biomolecules that produce a microenvironment ideal for tumor growth (pages 210-211).  Serine Protease enzymes, such as serratiopeptidase, play an integral role in decreasing inflammation by acting as biocatalysts and have been used in the treatment of various kinds of tumor and cancers.  Serratiopeptidase is a unique anti-inflammatory because it indirectly assists resolution of inflammation and does not affect LOX-catalyzed SMs production (5.1) like common NSAIDs.  Serratiopeptidase is reported to have a direct effect on the movement of immune cells, reducing capillary permeability induced by histamine, bradykinin and serotonin, breaking down abnormal exudates and proteins, and facilitating the absorption of decomposed products through blood and lymphatics.  Such unique mechanism and broad substrate affinity suggest a role of the enzyme in bringing tissue to normal condition, i.e., maintaining homeostasis (p. 212-213).  Serratiopeptidase possesses the unique ability to dissolve the dead and damaged tissue that is a by-product of the healing response without harming living tissues (5.3). 
Klimant teaches that Vitamin C depletion might occur more readily in patients with cancer because of lack of oral intake, decreased bioavailability, increased tissue utilization and increased oxidative stress.  Giving 5-25g of IV vitamin C over a period of 30-120 minutes is safe for cancer affected adults.  In addition, 500-4000 mg oral vitamin C daily is safe during the intervals between IV C treatments (page 143).  A single dose of 15-25 g IV C increases the total antioxidant capacity of the blood.  Vitamin C is taught as beneficial if coordinated with cancer treatments to improve quality of life and to decrease the hospitality of the stroma to the malignant entity.  Vitamin C is a low-cost, safe therapy for the supportive care setting that might be an effective tool for improved supportive care.
Cohen teaches the combination of withaferin A and sorafenib for the treatment of papillary thyroid cancer (title).  Withaferin A, a natural withanolide, shows potent anticancer activity in thyroid cancers through multiple cytotoxic mechanisms.  The selectivity of withaferin A against cancer cells and their low-toxicity profile make them ideal agents for anticancer translation efforts.  These compounds can be combined with other targeted therapies to create synergistic anticancer combination punch to known down thyroid cancer cells (Pages 896, 899, 900).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to combine the teachings of Wadhwa ‘403 and Tiwari to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to add the serratiopeptidase of Tiwari to the compositions and methods of Wadhwa ‘403, with a reasonable expectation of success, because Wadhwa ‘403 teaches that its composition can also be administered in combination with other anti-tumor agents and treatments and Tiwari teaches serratiopeptidase as a treatment for cancer which decreases inflammation and has minimal side-effects or complications.  
While Tawari does not specifically teach an amount of serratiopeptidase, to administer, as required by instant claims 11-12 and 21, it teaches administering the enzyme to decrease inflammation and tumorigenesis.  Thus, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to optimize the administered active units of serratiopeptidase, a result effective variable, to a dose of about 300,00 to about 400,000 active units, from about 310,000 to about 390,000 active units, or from about 330,000 to about 370,000 active units per day, with a reasonable expectation of success, because Tiwari teaches that the administration of serratiopeptidase in an amount  decreases inflammation and cancerous tumorigenesis.
 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  Thus, the instant claims are prima facie obvious over the combined teachings of the prior art.  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to combine the teachings of Wadhwa ‘403, Tiwari and Klimant to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to administer the Vitamin C of the combined teachings of Wadhwa ‘403 and Tiwari in the dosage of Klimant, with a reasonable expectation of success, because of the expectation of arriving at a therapeutic composition for treating cancer that increases the antioxidant capacity of the blood, decreases hospitality of the stroma to malignancy, and improves the overall quality of life for cancer patients, as taught by Klimant.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to combine the teachings of Wadhwa ‘403, Tiwari, Klimant and Cohen to arrive at the instantly claimed methods of treating papillary carcinoma.  One of ordinary skill in the art would have been motivated to treat papillary carcinoma with the compositions and methods of the combined teachings of Wadhwa ‘403, Tiwari, and Klimant, with a reasonable expectation of success, because withanolides, such as withaferin A, are taught by Cohen to be effective to treat papillary carcinoma of the thyroid while maintaining a low-toxicity profile, which is beneficial to a cancer patient’s overall health.  
Regarding claim 9, it is noted that since the RDA, as provided by the USDA, of Vitamin C is between 45-90mg/day, the limitations are taught by Klimant. 

    PNG
    media_image1.png
    439
    945
    media_image1.png
    Greyscale

Regarding claim 20, the recitation of “less than 60, 70, 80, 100, 150, 200, 250, 300, 350, 400, 450, or 500 mg per day” is given its broadest reasonable interpretation to encompasses zero.  Thus, this claim limitation is met as neither of the prior art references teach the presence of taurine in the composition.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4868403 to Wadhwa (PTO-892) in view of Tiwari (PTO-892), Klimant (PTO-892) and Cohen (PTO-892) as applied to claims 3-5, 7-12, 20-21 above, and further in view of Kannan (PTO-892).
Wadhwa ‘403, Tiwari, Klimant, and Cohen are applied and combined as stated in the above 35 USC 103 rejection.
While the combined teachings of Wadhwa ‘403, Tiwari, Klimant and Cohen, teach a method for treating papillary carcinoma of the thyroid by administering an Ashwaghanda extract comprising withaferin A, vitamin C and serratiopeptidase, they differ from that of the instantly claimed invention in that they do not teach administering at least one additional herbal supplement.
Kannan teaches Bauhinia tomentosa as having anti-tumor and chemoprotective effects by regulating growth factors and inflammatory mediators (title, abstract, p. 8124).  A dosage of 10mg/kg is taught (p. 8120).  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to combine the Bauhinia tomentosa of Kannan to the methods of Wadhwa ‘403, Tiwari, Klimant, and Cohen, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to add the Bauhinia variegate of Kumar to the methods of Wadhwa ‘403, Tiwari, Klimant, and Cohen, with a reasonable expectation of success, because Kannan teaches Bauhinia tomentosa as having anti-tumor and chemoprotective effects and it is prima facie obvious to combine prior art elements (a composition for treating thyroid cancer and a composition for treating tumors that is chemoprotective) known to yield predictable results (a method of treating cancer).
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4868403 to Wadhwa (PTO-892) in view of Tiwari (PTO-892), Klimant (PTO-892) and Cohen (PTO-892) as applied to claims 3-5, 7-12, 20-21 above, and further in view of US PG Pub No. 20130259800 to Persidis (PTO-892).
Wadhwa ‘403, Tiwari, Klimant and Cohen are applied and combined as discussed in the above 35 USC 103 rejection.
While the combined teachings of Wadhwa ‘403, Tiwari, Klimant and Cohen, teach a method for treating papillary carcinoma of the thyroid by administering an Ashwaghanda extract comprising withaferin A, vitamin C and serratiopeptidase, they differ from that of the instantly claimed invention in that they do not teach administering at least one thyroid modulating agent.
Persidis ‘800 teaches compositions and methods for cancer treatment.  Specifically, levothyroxine is taught as an anti-cancer agent for treating thyroid cancer (see claims 40-46 of ‘800).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to combine the teachings of Wadhwa ‘403, Tiwari, Klimant, Cohen and Persidis ‘800 to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to add the levothyroxine of Persidis ‘800 to the methods of the combined teachings of Wadhwa ‘403, Tiwari, Klimant and Cohen, with a reasonable expectation of success, because Wadhwa ‘403, Tiwari, Klimant and Cohen are directed toward a method of treating papillary thyroid cancer and Persidis ‘800 is drawn to a treatment of thyroid cancer.  It would have been prima facie obvious for one of ordinary skill in the art to combine the compositions each taught to be useful for treating thyroid cancer to arrive at a combination also useful for the very same purpose.  See MPEP 2144.06(I).  One of ordinary skill in the art would reasonably expect the combination to yield the predictable result of treating thyroid cancer.      

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over JP 4868403 to Wadhwa (PTO-892) in view of Tiwari (PTO-892), Klimant (PTO-892) and Cohen (PTO-892) as applied to claims 3-5, 7-12, 20-21 above, and further in view of Truant et al. (PTO-892).
Wadhwa ‘403, Tiwari, Klimant and Cohen are applied and combined as discussed in the above 35 USC 103 rejection.
While the combined teachings of Wadhwa ‘403, Tiwari, Klimant and Cohen, teach a method for treating papillary carcinoma of the thyroid by administering an Ashwaghanda extract comprising withaferin A, vitamin C and serratiopeptidase, they differ from that of the instantly claimed invention in that they do not teach a subject in need thereof is unresponsive to chemotherapy or radiation therapy and/or the subject is ineligible for surgery and resection of the cancer or the malignancy.
            Truant studies the use of complementary and alternative medicine (CAM) among advanced cancer patients,(abstract).  Advanced cancer is defined as beginning at the point in the cancer trajectory when treatment and care shifts from curative to palliative intent and extends for the remainder of one’s life (p. 106), i.e., unresponsive to chemotherapy or radiation therapy, and/or the subject is ineligible for surgery and resection.  The study found evidence that CAM is used in the advanced stages of cancer, where patients are experiencing high anxiety and distress.  For many advanced cancer patients, being realistic while maintaining hope in the face of life-limiting illness can be irreconcilable if they cannot maintain some ambiguity about the future.  CAM use can provide ambiguity, hope, psycho-spiritual well-being, and quality of life (discussion).  In conclusion, it was found that patients living with advanced cancer in Western countries frequently use CAM.
            It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to combine the teachings of Wadhwa ‘403, Tiwari, Klimant, Cohen, and Truant to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to administer the composition taught by Wadhwa ‘403, Tiwari, Klimant, and Cohen to patients with advanced cancer, as taught by Truant, with a reasonable expectation of success, because Truant teaches that complementary and alternative medicines, such as compositions comprising herbal extracts of Ashwagandha leaf extract, provide ambiguity, hope, psycho-spiritual well-being and quality of life to patients with advanced cancer (i.e., cancer that is unresponsive to chemotherapy or radiation therapy and/or the subject is ineligible for surgery and resection of the cancer or the malignancy).  

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over JP 4868403 to Wadhwa (PTO-892) in view of Tiwari (PTO-892), Klimant (PTO-892), UCSF (PTO-892), Kannan (PTO-892), Luettig (PTO-892), Cohen (PTO-892), and Truant et al. (PTO-892), as evidenced by Wikipedia (PTO-892).
Wadhwa JP ‘403 teaches the inhibition of tumor cells by the leaf extract of Ashwaghanda (0001).  Specifically, the extract has a selective growth inhibitory action on tumor cells, has a selective p53 activating action, has telomerase inhibitory action and has anti-aging action on tumor cells (0014).  Arrest of cell division or apoptosis is a mechanism that suppresses the growth of cells having a genetic abnormality that causes carcinogenesis and suppresses the development of cancer (0036).  The composition is cytotoxic.
Withaferin A, a withanolide, is taught as an active ingredient compound of the extract (0004).  Compositions comprising Ashwaghanda leaf extract can be used for the treatment or prevention of tumors (0021 and 0022).  The composition can further contain vitamin C and antioxidants (0035). 
 The Ashwagandha leaf extract is administered in 1-1000mg and can be changed individually according to the age, weight, symptoms, administration route, administration period, course of treatment, etc. (0035).  
The composition can also be administered in combination with other anti-tumor agents and treatments.  When the disease is a tumor, the composition can be used as a composition having few side effects without acting on normal cells for the purpose of suppressing the growth of tumor cells (0036).  
	Example 3 depicts a method of treating osteosarcoma and breast cancer with the extract (0043-0045).
	While Wadhwa ‘403 teaches a method of treating cancer/inhibition of tumor cells by administering a composition comprising an extract of Ashwaghanda that comprises withaferin A, and Vitamin C, it differs from that of the instantly claimed invention in that it does not expressly teach papillary carcinoma of the thyroid, a digestive enzyme, bauhinia tormentosa, Echinacea, a subject who is unresponsive to chemotherapy or radiation therapy, or specific dosages.
Tiwari teaches serratiopeptidase as a broad-spectrum and effective, non-NSAID, anti-inflammatory drug (abstract) with minimal side effects and complications.  Modern research has revealed that inflammation plays a critical role in promoting cancer, in particular, the tumorigenesis, and a process of tumor formation (page 210).  Inflammation leads to the production of active biomolecules that produce a microenvironment ideal for tumor growth (pages 210-211).  Serine Protease enzymes, such as serratiopeptidase, play an integral role in decreasing inflammation by acting as biocatalysts and have been used in the treatment of various kinds of tumor and cancers.  Serratiopeptidase is a unique anti-inflammatory because it indirectly assists resolution of inflammation and does not affect LOX-catalyzed SMs production (5.1) like common NSAIDs.  Serratiopeptidase is reported to have a direct effect on the movement of immune cells, reducing capillary permeability induced by histamine, bradykinin and serotonin, breaking down abnormal exudates and proteins, and facilitating the absorption of decomposed products through blood and lymphatics.  Such unique mechanism and broad substrate affinity suggest a role of the enzyme in bringing tissue to normal condition, i.e., maintaining homeostasis (p. 212-213).  Serratiopeptidase possesses the unique ability to dissolve the dead and damaged tissue that is a by-product of the healing response without harming living tissues (5.3). 
Klimant teaches that Vitamin C depletion might occur more readily in patients with cancer because of lack of oral intake, decreased bioavailability, increased tissue utilization and increased oxidative stress.  Giving 5-25g of IV vitamin C over a period of 30-120 minutes is safe for cancer affected adults.  In addition, 500-4000 mg oral vitamin C daily is safe during the intervals between IV C treatments (page 143).  A single dose of 15-25 g IV C increases the total antioxidant capacity of the blood.  Vitamin C is taught as beneficial if coordinated with cancer treatments to improve quality of life and to decrease the hospitality of the stroma to the malignant entity.  Vitamin C is a low-cost, safe therapy for the supportive care setting that might be an effective tool for improved supportive care.
UCSF teaches multivitamin usage during the period of diagnosis, treatment and recovery from cancer to meet nutritional needs that cannot be met by eating a well-balanced diet (pg. 1).  Choosing multivitamins with 100% daily value for vitamins B, including B6 and B12, A, C, D, E and folic acid are taught (pg. 2).  Vitamin A is specifically taught as a strong antioxidant (pg. 2).  
Kannan teaches Bauhinia tomentosa as having anti-tumor and chemoprotective effects by regulating growth factors and inflammatory mediators (title, abstract, p. 8124).  A dosage of 10mg/kg is taught (p. 8120).  
Luettig teaches Echinacea as defending against tumors by stimulating macrophages and as being nontoxic over a wide dosage range (abstract, pg. 675).  A dose of 4mg to 4g/kg is taught (pg. 669).  As evidenced by Wikipedia, the average weight in the US of a male is 90.6kg and the average weight of a female is 77.5kg.  Thus, the daily dose of about 600 to about 700mg of Echinacea is taught by Luettig.  
Cohen teaches the combination of withaferin A and sorafenib for the treatment of papillary thyroid cancer (title).  Withaferin A, a natural withanolide, shows potent anticancer activity in thyroid cancers through multiple cytotoxic mechanisms.  The selectivity of withaferin A against cancer cells and their low-toxicity profile make them ideal agents for anticancer translation efforts.  These compounds can be combined with other targeted therapies to create synergistic anticancer combination punch to known down thyroid cancer cells (Pages 896, 899, 900).
            Truant studies the use of complementary and alternative medicine (CAM) among advanced cancer patients,(abstract).  Advanced cancer is defined as beginning at the point in the cancer trajectory when treatment and care shifts from curative to palliative intent and extends for the remainder of one’s life (p. 106), i.e., unresponsive to chemotherapy or radiation therapy, and/or the subject is ineligible for surgery and resection.  The study found evidence that CAM is used in the advanced stages of cancer, where patients are experiencing high anxiety and distress.  For many advanced cancer patients, being realistic while maintaining hope in the face of life-limiting illness can be irreconcilable if they cannot maintain some ambiguity about the future.  CAM use can provide ambiguity, hope, psycho-spiritual well-being, and quality of life (discussion).  In conclusion, it was found that patients living with advanced cancer in Western countries frequently use CAM.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to combine the teachings of Wadhwa ‘403 and Tiwari to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to add the serratiopeptidase of Tiwari to the compositions and methods of Wadhwa ‘403, with a reasonable expectation of success, because Wadhwa ‘403 teaches that its composition can also be administered in combination with other anti-tumor agents and treatments and Tiwari teaches serratiopeptidase as a treatment for cancer which decreases inflammation and has minimal side-effects or complications.  
While Tawari does not specifically teach an amount of serratiopeptidase, to administer, as required by instant claims 22, it teaches administering the enzyme to decrease inflammation and tumorigenesis.  Thus, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to optimize the administered active units of serratiopeptidase, a result effective variable, to a dose of about 300,00 to about 400,000 active units, from about 310,000 to about 390,000 active units, or from about 330,000 to about 370,000 active units per day, with a reasonable expectation of success, because Tiwari teaches that the administration of serratiopeptidase in an amount that decreases inflammation and cancerous tumorigenesis.
 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  Thus, the instant claims are prima facie obvious over the combined teachings of the prior art.  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to combine the teachings of Wadhwa ‘403, Tiwari and Klimant to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to administer the Vitamin C of the combined teachings of Wadhwa ‘403 and Tiwari in the dosage of Klimant, with a reasonable expectation of success, because of the expectation of arriving at a therapeutic composition for treating cancer that increases the antioxidant capacity of the blood, decreases hospitality of the stroma to malignancy, and improves the overall quality of life for cancer patients, as taught by Klimant.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the multivitamin of UCSF, which comprises vitamins A, B6 and B12, to the methods of Wadhwa ‘403, Tiwari and Klimant, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add the multivitamin of UCSF to the methods of Wadhwa ‘403, Tiwari and Klimant, with a reasonable expectation of success, because UCSF teaches administering a multivitamin during the period of diagnosis, treatment and recovery from cancer to meet nutritional needs that cannot be met by eating a well-balanced diet.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to combine the Bauhinia tomentosa of Kannan to the methods of Wadhwa ‘403, Tiwari, Klimant, and UCSF, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to add the Bauhinia variegate of Kumar to the methods of Wadhwa ‘403, Tiwari, Klimant, UCSF, with a reasonable expectation of success, because Kannan teaches Bauhinia tomentosa as having anti-tumor and chemoprotective effects and it is prima facie obvious to combine prior art elements (a composition for treating thyroid cancer with a composition for treating tumors and having chemoprotective effects comprising bauhinia tomentosa) known to yield predictable results (a method of treating cancer).
While Kannan teaches a dose of  does not specifically teach an amount of 600-700mg of bauhinia tormentosa, it teaches a dosage of 10mg/kg and teaches administering the extract to treat tumors.  Thus, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to optimize the administered dosage of bauhinia tormentosa, a result effective variable, to a dose of about 600-700mg with a reasonable expectation of success, because Kannan teaches that the administration of bauhinia tormentosa in an amount that treats tumors.
 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  Thus, the instant claims are prima facie obvious over the combined teachings of the prior art.  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to add the Echinacea of Luettig to the methods of Wadhwa ‘403, Tiwari, Klimant, UCSF and Kannan to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to add the Echinacea of Luettig to the methods of Wadhwa ‘403, Tiwari, Klimant, UCSF and Kannan, with a reasonable expectation of success, because Luettig teaches Echinacea as a non-toxic method for treating treat tumors. Furthermore it is prima facie obvious to combine prior art elements (a composition for treating cancer and another composition comprising Echinacea for treating tumors) known to yield predictable results (a method of treating cancer).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to combine the teachings of Wadhwa ‘403, Tiwari, Klimant, UCSF, Kannan, Luettig, and Cohen to arrive at the instantly claimed methods of treating papillary carcinoma.  One of ordinary skill in the art would have been motivated to treat papillary carcinoma with the compositions and methods of the combined teachings of Wadhwa ‘403, Tiwari, Klimant, UCSF, Kannan and Luettig, with a reasonable expectation of success, because withanolides, such as withaferin A, are taught by Cohen to be effective to treat papillary carcinoma of the thyroid while maintaining a low-toxicity profile, which is beneficial to a cancer patient’s overall health. 
            It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to combine the teachings of Wadhwa ‘403, Tiwari, Klimant, UCSF, Kannan, Luettig, Cohen, and Truant to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to administer the composition taught by Wadhwa ‘403, Tiwari, Klimant, UCSF, Kannan, Luettig and Cohen to patients with advanced cancer, as taught by Truant, with a reasonable expectation of success, because complementary and alternative medicines, such as compositions comprising herbal extracts of Ashwagandha leaf extract, provide ambiguity, hope, psycho-spiritual well-being and quality of life to patients with advanced cancer (i.e., cancer that is unresponsive to chemotherapy or radiation therapy and/or the subject is ineligible for surgery and resection of the cancer or the malignancy).  

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4868403 to Wadhwa (PTO-892), Tiwari (PTO-892), Klimant (PTO-892),  UCSF (PTO-892), Kannan (PTO-892), Luettig (PTO-892), Cohen (PTO-892), and Truant et al. (PTO-892),  as applied to claim 22 above, and further in view of US PG Pub No. 20130259800 to Persidis (PTO-892).
Wadhwa ‘403, Tiwari, Klimant, UCSF, Kannan, Luettig, Cohen and Truant are applied and combined as discussed above.   
While the combined teachings of Wadhwa ‘403, Tiwari, Klimant, UCSF, Kannan, Luettig, Cohen and Truant, teach a method for treating papillary carcinoma of the thyroid to a subject unresponsive to chemotherapy or radiation therapy, by administering a Ashwaghanda extract comprising withaferin A, vitamin C, serratiopeptidase, extract of bauhinia tormentosa and Echinacea, they differ from that of the instantly claimed invention in that they do not teach administering at least one thyroid modulating agent.
Persidis ‘800 teaches compositions and methods for cancer treatment.  Specifically, levothyroxine is taught as an anti-cancer agent for treating thyroid cancer (see claims 40-46 of ‘800).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to combine the teachings of Wadhwa ‘403, Tiwari, Klimant, UCSF, Kannan, Luettig, Cohen, Truant and Persidis ‘800 to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to add the levothyroxine of Persidis ‘800 to the methods of the combined teachings of Wadhwa ‘403, Tiwari, Klimant, UCSF, Kannan, Luettig, Cohen and Truant, with a reasonable expectation of success, because Wadhwa ‘403, Tiwari, Klimant, UCSF, Kannan, Luettig, Cohen and Truant are directed toward a method of treating papillary thyroid cancer and Persidis ‘800 is directed to a treatment of thyroid cancer.  It would have been prima facie obvious for one of ordinary skill in the art to combine the compositions each taught to be useful for treating thyroid cancer to arrive at a combination also useful for the very same purpose.  See MPEP 2144.06(I).  One of ordinary skill in the art would reasonably expect the combination to yield the predictable result of treating thyroid cancer.      
Response to Arguments
	As stated above, the previous 103 rejections have been withdrawn.  However, since the new 103 rejections utilize the same references in the same combinations, Applicant’s arguments to the combination of these references are addressed below.
Applicant argues that while Cohen is cited to treatment of papillary thyroid cancer with Ashwaghanda, the in vitro murine test results for levels of apoptosis in BCPAP cells is not reported, that WA was shown to have ‘very little down-regulation’ of BRAP, Raf-1 and ERK signaling pathways, and no shift in cell-cycle arrest and that  Ashwaghanda would not be expected to treat papillary thyroid cancer without combination with a targeted kinase inhibitor such as sorafenib.  
	This argument is not persuasive.  Cohen is relied upon to teach that it is known to treat papillary thyroid cancer with Withaferin A, an extract of Ashwagandha.  Cohen clearly teaches the individual effectiveness of Withaferin A (WA) in treating papillary thyroid carcinoma.  In the background of the abstract, Cohen states, “WA, a natural withanolide, shows potent preclinical anticancer activity in thyroid cancers through multiple cytotoxic mechanisms including heat-shock protein inhibition.”  On pg. 896, Col. 2, Cohen states “Withanolides, such as Withaferin A, provide novel mechanistic approach to thyroid cancer chemotherapy because they can interact and inhibit multiple cancer-specific pathways simultaneously without the same level of toxicity to normal cells as seen with targeted kinase inhibitors.  WA is a potent inhibitor of thyroid cancer cell proliferation with concentrations of drug at which 50% of the cells are inhibited (IC50) in the nanomole concentration level in vitro.  Treatment with this drug leads to apoptotic cell death and has the potential to synergize with chemotherapeutics targeting other pathways.”  On pages 897-893, Cohen states that “Our initial studies with natural products involved screening a large library of plant extracts to identify compounds with potency against thyroid cancer cells in vitro.  From this screen, withaferin A was chosen as a lead candidate because of its selected and potent anticancer activity in these cancer cells. . .The selectivity of these compounds against cancer cells and their low-toxicity profile make them ideal agents for anticancer translational efforts.  Mechanisms of anticancer activity with WA include induction of apoptosis, inhibition of Akt, nuclear factor-kB, mitogen-activated protein kinase pathway. . .In addition, because these compounds interact with multiple prosurvival and proliferative signaling pathways, they potentially can be combined with other targeted therapies.”  Cohen clearly states that withaferin A, an extract of Ashwagandha, is a known treatment for papillary thyroid cancer.  Therefore, one of ordinary skill in the art would reasonably expect an extract of Ashwagandha to treat papillary thyroid cancer.  
	Applicant argues that combining Ashwaghanda and bauhinia tormentosa with digestive enzymes and immunostimulants, constitutes an entirely different approach in comparison to a combination of Ashwaghanda with kinase inhibitors (sorafenib).  
This argument is not persuasive because Applicant is arguing against the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, it is the combination of Wadhwa, Tiwari, Klimant and Cohen that teach a method of treating papillary carcinoma of the thyroid by administering a combination of withaferin A, vitamin C, and serratiopeptidase at the recited dosages, and not Wadhwa, Tiwari, Klimant and Cohen alone that teach the instant methods.  As discussed above, Cohen is relied upon, in combination with the references cited above, for its teachings that withaferin A, an extract of Ashwagandha, is a known treatment for papillary thyroid cancer.    It is also noted that the instant claims are not directed toward immunostimulants and that the combination of an extract of Ashwaghanda, bauhinia tormentosa, and digestive enzymes is only applicable to claims 22-24.  
	Applicant argues that he has achieved unexpected results from a combination of ingredients on pages 17-20 of the instant specification.  
	Applicant states that pages 17-20 describes successful treatment of a patient with the combination of ingredients as claimed and remission after the patient was unresponsive to conventional first-line treatment for papillary thyroid cancer.  However, pages 17-20 do not specify the patient as having papillary thyroid cancer, as instantly claimed; page 18 teaches a patient with thyroid carcinoma, which can be papillary thyroid cancer or can be another type of thyroid cancer.  Pages 17-20 also do not teach a patient that was unresponsive to conventional, first-line treatment for papillary thyroid cancer.  Page 18 teaches a patient receiving levothyroxine and percutaneous ethanol injections prior to treatment with the combination of ingredients recited in Table 1, but these treatments are not conventional, first-line treatments for papillary thyroid cancer.  
Regarding the combination of components recited in Table 1, page 18, these components are not commensurate in scope with what is claimed.  

    PNG
    media_image2.png
    125
    482
    media_image2.png
    Greyscale
 
In contrast, independent claim 21 does not recite a combination of Vitamin C, A and B6-B12, Echinacea, and Kachnar bark extract, and independent claim 22 recites bauhinia tormentosa as a component, but does not recite Kachnar bark extract as a component.  In view of Table 1 and Applicant’s arguments of unexpected results, it is not clear a) how bauhinia tormentosa contributes to the therapeutic activity of the combination of components administered in instant claim 22, b) how missing Kachnar bark extract from instant claim 22 affects the therapeutic activity of the combination of components, and c) how the missing components vitamin A, vitamin b6, vitamin b12, echinacea and Kachnar bark extract affect the therapeutic activity of the combination of components in instant claim 21.  
Additionally, the components in Table 1 are administered at specific dosages with specific administration frequencies, which is not commensurate in scope with the instant claims.  It is also noted that the method recited on pages 17-20 requires the additional step of decreasing caffeine and taurine intake to specific amounts, which is not commensurate in scope with the limitations of the instant claims.
	For these reasons,  Applicant’s argument of having achieved unexpected results is not persuasive to overcome the instant rejections.   

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622